Citation Nr: 0812236	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to separate 10 percent ratings for tinnitus 
in each ear.

2.  Entitlement to service connection for a bilateral hip 
disability as secondary to the veteran's service-connected 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to June 
1971 and from April 1992 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 and January 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In November 2003 the veteran requested a hearing before a 
Decision Review Officer at the RO; however, he informed the 
RO in September 2005 that he no longer desired such a 
hearing.  In July 2007, his representative confirmed that he 
no longer desired an RO hearing.  


FINDINGS OF FACT

1.  The veteran experiences tinnitus.

2.  Bilateral hip disability is etiologically related to the 
veteran's service-connected bilateral knee disability.


CONCLUSIONS OF LAW

1.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).

2.  Bilateral hip disability is proximately due to or the 
result of the veteran's service-connected bilateral knee 
disability.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the record 
reflects that the veteran has been provided all required 
notice.  In addition, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim for service connection for a bilateral 
hip disability.  Therefore, no further development of the 
record is required under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007) or 38 C.F.R. § 3.159 (2007).

With respect to the tinnitus claim, as explained below, the 
pertinent facts in this case are not in dispute and the law 
is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim, 
and no further action is required to comply with 38 U.S.C.A. 
§ 5103(a) or 38 C.F.R. § 3.159.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Tinnitus

The veteran contends that in accordance with a decision of 
the U. S. Court of Appeals for Veterans Claims (Veterans 
Court), he should be granted a 10 percent rating for each ear 
because he experiences tinnitus in both ears.

The Board acknowledges that in Smith v. Nicholson, 19 Vet. 
App. 63, 78, (2005), the Veterans Court held that the pre-
1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  However, the criteria in effect in December 2005 
when he filed his claim for a separate 10 percent rating for 
tinnitus in each ear in December 2005 specifically provided 
that a maximum rating of 10 percent is warranted for 
tinnitus, whether the sound is perceived in one ear, both 
ears or the head.  The Board also notes that VA appealed the 
decision of the Veterans Court to the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit).  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Veterans Court erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran 
to a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  

Thus, it is clear that the veteran's claim is without legal 
merit.

Bilateral Hip Disability

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
his bilateral hip disability as secondary to his service-
connected bilateral knee disability.  

Service medical records are negative for evidence of this 
claimed disability.  The veteran himself reported to his May 
2003 VA examiner that his bilateral hip pain began in 1996, 
approximately four years after his discharge from active duty 
in September 1992.  The post-service medical evidence does 
confirm that the veteran currently has bilateral hip 
disability.

With respect to the etiology of the veteran's bilateral hip 
disability, a VA physician who examined the veteran in 
December 2003 opined that the deterioration of the veteran's 
hips, "can be related to the ongoing degenerative joint 
disease of the knees, which brought [the veteran] to total 
knee replacements."  

The veteran's private treating physician, Dr. M. has opined 
in written statements associated with the record that the 
veteran's bilateral hip disability is related to his 
bilateral knee disability.  Specifically, in a letter 
received by VA in May 2003, he stated that the veteran's 
bilateral hip pain is secondary to the osteoarthritis of his 
knees.  In a letter received by VA in November 2003, he 
opined that the veteran's right hip problem is secondary to 
the increasing osteoarthritis, particularly in his left knee, 
which is causing increasing stress in the right hip.  Another 
private physician, Dr. P., opined in a letter received by VA 
in June 2006 that the veteran's surgery for a hip fracture 
was "known to be service related and service connected."

The record also contains medical evidence against the claim.  
A May 2003 VA examiner, a nurse practitioner, diagnosed mild 
degenerative joint disease of the hips and opined that it is 
most likely unrelated to the veteran's service-connected knee 
condition "simply because it is a bilateral condition."  
The Board finds this reasoning less than persuasive.

A March 2006 VA examiner, also a nurse practitioner, stated 
that she was unaware of any literature that would link the 
veteran's knee replacements with osteoarthritis of his hips, 
and that she was, "unable to state that his right knee 
fracture is related to his right hip replacement."  She also 
wrote that his bilateral hip disability, "could be related 
to hereditary factors or his morbid obesity."  First, the 
veteran sustained a right hip fracture, and has not, at least 
according to the record, undergone a right hip replacement.  
In addition, the examiner's remark about hereditary factors 
or morbid obesity was speculative, phrased as it was with the 
words "could be."  

In any event, the Board has found the favorable opinions of 
the private and VA physicians discussed above to be more 
probative than those of the nurse practitioners.  

Accordingly, the veteran is entitled to service connection 
for a bilateral hip disability as secondary to his service-
connected bilateral knee disability.


ORDER

Entitlement to separate 10 percent ratings for tinnitus in 
each ear is denied.

Entitlement to service connection for bilateral hip 
disability as secondary to service-connected bilateral knee 
disability is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


